 In the Matter of AMERICAN OIL COMPANYandOILWORKERS'INTERNATIONAL UNIONCase No. R-703.-Decided May 14, 1938Oil Distributing Industry-Investigation of Representatives:controversy con-cerning representation of employees: controversy concerning appropriate unit;employer's refusal to grant recognition of union ; strike--UnitAppropriate forCollectiveBargaining:all employees, excluding clerical and supervisory em-ployees ; history of collective bargaining relations with employer and in in-dustry ; desires of employees ; contention of company that differentiation withrespect to skill, wages, location of work, and working hours requires fourseparate units notupheld-Representatives:eligibility to participate in choice:employees hired during strike to participate in, where all striking employeeswere reinstated afterstrike-Election OrderedMr. Samuel L. Spencer,for the Board.Mr. C. H. Thompson,of Baltimore, Md., for the Company.Mr. E. C. Conarty,ofWashington, D. C. for the Union.Mr. Sumner Marcus,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 24, 1937, Oil Workers' International Union, LocalNo. 403,1 herein called the Union, filed with the Regional Directorfor the Fifth Region (Baltimore, Maryland) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of American Oil Company, South Washington,Virginia, and Rosslyn, Virginia, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On December 30, 1937, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National'Although the petition was signed by the Oil Workers' International Union, it is clearboth from the petition itself and from the evidence adduced at the hearing that thepetition was filed in behalf of Oil Workers' International Union, Local No. 403.210 DECISIONS AND ORDERS211Labor Relations Board Rules and Regulations- Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due no-tice.The Board further ordered, pursuant to Article III, Section10 (c) (2), of the Rules and Regulations, that this proceeding beconsolidated with another proceeding based upon a petition filed bythe Oil Workers' International Union requesting an investigationand certification of representatives of employees of the Company atits Curtis Bay, Maryland, plant.On February 18, 1938, the Boardfurther ordered that the two proceedings be consolidated with a casebased on charges filed by the Oil Workers' International Unionagainst the Company alleging that the Company had engaged inunfair labor practices at its Curtis Bay, Maryland, plant, withinthe meaning of the Act.On March 1, 1938, the Board ordered thatthe present proceeding be severed from the other two cases and becontinued as a separate proceeding.On March 3, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and upon theUnion.Pursuant to the notice, a hearing was held on March 12,1938, at Washington, D. C., before Hugh C. McCarthy, the Trial Ex-aminer duly designated by the Board. The Board and the Companywere represented by counsel; the Union was represented by its rep-resentative; and all participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the com-mencement of the hearing the Company filed an answer to the peti-tion.During the course of the hearing the Trial Examiner made sev-eral rulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Oil Company, a Maryland corporation, is wholly ownedby Pan American Petroleum & Transport Company, and is engagedin the distribution and, marketing of petroleum products for the lattercompany.American Oil Company maintains two bulk storage plantsat South Washington, Virginia, and Rosslyn, Virginia. It also main-tains bulk storage plants elsewhere, but this proceeding concernsonly the two plants at South Washington and Rosslyn, Virginia.From these two plants, the Company's trucks distribute its products 212NATIONAL LABOR RELATIONS BOARDto customers in adjacent territory in Virginia, Maryland, and theDistrict of Columbia.Substantially all the Company's products areshipped to its two plants by tank car from Curtis Bay, Maryland, towhich point they have been shipped previously by tank steamersfrom refineries in Texas. In 1937, the Company sold and distributed458,310 barrels of petroleum products through its two plants.TheCompany admitted that it was engaged in interstate commerce.H. THE ORGANIZATION INVOLVEDOilWorkers' International Union, Local No. 403, is a labor or-ganization affiliated with the Committee for Industrial Organiza-tion, admitting to its membership all employees of the Company,excluding clerical and supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONThe Union was organized in the Company's plants about May 18,1937.Representatives of the Union and the Company met duringSeptember, October, and November, 19371 to discuss wages, hours,and other working conditions in the Company's plants.The fail-ure by the Company's executive committee to approve a tentativeverbal agreement resulted in a strike on November 9, 1937.Thestrike was called off and all the men returned to work on November17, 1937.While the evidence was conflicting as to whether the Com-pany had agreed to negotiate with the Union within a short timeafter its members returned to work, it is clearly established that onDecember 15, 1937, the Company informed the Union that it wouldnot negotiate further with it.At the hearing, counsel for the Com-pany stated that the Company was willing to deal with the represen-tatives of its employees, but that it was not in a position to ascertainauthoritatively who such representatives were.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON1COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andthe District of Columbia, and tends to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce. DECISIONS AND ORDERSV. THE APPROPRIATE UNIT213At the time of the hearing there were 95 employees in the Com-pany's plants.Of these employees, seven are clerks, two are super-intendents, and one is a fuel oil dispatcher, none of whom are eligibletomembership in the Union. The remaining number of employeesconsists of 48 truck drivers who transport the Company's productsfrom its plants to its customers; 11 pump and tank mechanics, whosechief duties are the installation, removal, repair, and maintenance ofpump and tank' equipment installed upon the properties of theCompany's customers and who also perform repair work on all theequipment at the plants; 11 pump and tank laborers who are un-skilled and work on an hourly basis; and 15 laborers who worksolely at the Company's plants in connection with the receipt, stor-age, and shipping of petroleum products.The evidence shows that the two plants are but 3 miles apart andperform identical functions.The Company and the Union agreethat the employees of both plants should be included in whateverunit or units the Board determines to be appropriate.The Company contended in its answer that each of the four above-mentioned groups constitutes a unit appropriate for the purposes ofcollective bargaining on the ground that each group is differentiatedfrom each of the others with respect to skill, the amount and basisof wages, the location of work, and working hours. The Union con-tended that all the employees of the Company's plants, excludingclerical and supervisory employees and fuel oil dispatchers, constitutean appropriate unit.The Company did not introduce evidence in support of its conten-tion.The Union, on the other hand, introduced evidence that all theemployees came into contact with each other in the performance oftheir duties; that the 165 contracts which the Oil Workers' Inter-national Union had executed with other oil companies were made onbehalf of all employees, excluding clerical and supervisory employ-ees ; and that the Company had entered into similar contracts withthe Oil Workers' International Union in respect to the employees atthe Company's plants at Boston, Massachusetts, and at Hartford,Connecticut.Furthermore,' members of the Union who representedthe truck drivers, the pump and tank mechanics, and the laborerstestified that it was the desire of the members of these groups thatthey all be included in one unit for the purposes of collective bargain-ing.We find that all the employees of the Company at its plants atSouthWashington, Virginia, and at Rosslyn, Virginia, excludingclerical and supervisory employees and fuel oil dispatchers, con- 214NATIONAL LABOR RELATIONS BOARDstitute a unit appropriate for the purpose of collective bargainingand that said unit will insure tothe employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Union,both in its petition,and at-the hearing,claimed torepresent a majority of the employees of the Company within theunit which we have found to be appropriate.The only evidence,however, which it introduced in support of its contention was theoral testimony of two of its officers.We find that the question whichhas arisen concerning the representation of the Company's em-ployees can best be resolved by the holding of an election by secretballot.The Company and the Union agreed, subject to one qualification,that the Company's pay roll of March 1, 1938, should be used in de-termining eligibility to vote in the election.The Union contendedthat there should be excluded from this list all persons who werehired by the Company during the strike from November 9 to Novem-ber 17, 1937.The Union conceded, however, that the Company tookback all striking employees who applied for their positions after thestrike was over.Under these circumstances,we can see no reasonwhy the employees engaged by the Company during as well as afterthe strike should not be eligible to vote.Accordingly, eligibility tovote in the election will be determined by reference to the pay roll ofthe Company for March 1, 1938, excluding those employees who havesince quit or have been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen- concerning the repre-'sentation of employees of American Oil Company, South Washing-ton, Virginia, and Rosslyn, Virginia, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All the employees of the Company at its plants at South Wash-ington, Virginia, and Rosslyn, Virginia, excluding clerical and super-visory employees and fuel oil dispatchers,constitute a unit appro-priate for the purposes of collective bargaining,within the meaningof Section 9 (b) of the National Labor Relations Act. DECISIONS AND ORDERSDIRECTION OF ELECTION215By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations -Board 'Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that,,as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with AmericanOil Company, South Washington, Virginia, and Rosslyn, Virginia,an election ,.by secret ballot shall be conducted within fifteen (15)days from the date of this Direction, under the direction and super-vision of,the Regional Director for the Fifth Region, acting in thismatter as the agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all the employees of the Company at its plants at South'Washington, Virginia, and Rosslyn, Virginia, who were on theCompany's pay roll for March 1, 1938, excluding clerical and super-visory employees, fuel oil dispatchers, and those who have since quitor been discharged for cause, to determine whether or not they desireto be represented by Oil Workers' International Union, Local No.403, for the purposes of collective bargaining.11)6791-38-vo1 vii-15